UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014. OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 001-32483 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1109077 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (812) 962-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer ý Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ý No o As of April 26, 2014, 47,702,504 shares of Accuride Corporation common stock, par value $.01 per share, were outstanding ACCURIDE CORPORATION Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Loss 4 Condensed Consolidated Statements of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 6. Exhibits 28 Signatures 30 - 2 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (In thousands, except for share and per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Customer receivables, net of allowance for doubtful accounts of $365 and $431 in 2014 and 2013, respectively Other receivables Inventories Deferred income taxes Prepaid expenses and other current assets Assets held for sale — Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Goodwill Other intangible assets, net Deferred financing costs, net of accumulated amortization of $4,006 and $3,649 in 2014 and 2013, respectively Deferred income taxes Other TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll and compensation Accrued interest payable Accrued workers compensation Accrued and other liabilities Total current liabilities LONG-TERM DEBT DEFERRED INCOME TAXES NON-CURRENT INCOME TAXES PAYABLE OTHER POSTRETIREMENT BENEFIT PLAN LIABILITY PENSION BENEFIT PLAN LIABILITY OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 7) — — STOCKHOLDERS’ EQUITY: Preferred Stock, $0.01 par value; 10,000,000 shares authorized — — Common Stock, $0.01 par value; 80,000,000 shares authorized, 47,702,504 and 47,515,155 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively, and additional paid-in-capital Accumulated other comprehensive loss (18,379 ) (18,712 ) Accumulated deficiency (363,456 ) (359,883 ) Total stockholders’ equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. Table of Contents - 3 - ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended March 31, (In thousands except per share data) NET SALES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME (LOSS) FROM OPERATIONS (4,797 ) OTHER INCOME (EXPENSE): Interest expense, net (8,420 ) (8,694 ) Other income, net (530 ) LOSS BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (2,381 ) (13,346 ) INCOME TAX PROVISION LOSS FROM CONTINUING OPERATIONS (3,285 ) (14,755 ) DISCONTINUED OPERATIONS, NET OF TAX (288 ) (1,192 ) NET LOSS $ ) $ ) Weighted average common shares outstanding-basic Basic loss per share-continuing operations (0.07 ) (0.31 ) Basic loss per share-discontinued operations (0.01 ) (0.03 ) Basic loss per share $ ) $ ) Weighted average common shares outstanding-diluted Diluted loss per share-continuing operations (0.07 ) (0.31 ) Diluted loss per share-discontinued operations (0.01 ) (0.03 ) Diluted loss per share $ ) $ ) OTHER COMPREHENSIVE INCOME, NET OF TAX: Defined benefit plans COMPREHENSIVE LOSS $ ) $ ) See notes to unaudited condensed consolidated financial statements. Table of Contents - 4 - ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Common Stock and Additional Paid-in- Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficiency Total Stockholders’ Equity BALANCE at January 1, 2013 $ $ ) $ ) $ Net loss — — (15,947 ) (15,947 ) Share-based compensation expense — — Tax impact of forfeited vested shares (103 ) — — (103 ) Other comprehensive income — — BALANCE—March 31, 2013 $ $ ) $ ) $ (In thousands) Common Stock and Additional Paid-in- Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficiency Total Stockholders’ Equity BALANCE—January 1, 2014 $ $ ) $ ) $ Net loss — — (3,573 ) (3,573 ) Share-based compensation expense — — Tax impact of forfeited vested shares (253 ) — — (253 ) Other comprehensive income — — BALANCE—March 31, 2014 $ $ ) $ ) $ See notes to unaudited condensed consolidated financial statements. Table of Contents - 5 - ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization – deferred financing costs Amortization – other intangible assets (Gain) loss on disposal of assets (7 ) Provision for deferred income taxes Non-cash stock-based compensation Changes in certain assets and liabilities: Receivables (23,775 ) (27,082 ) Inventories (5,980 ) Prepaid expenses and other assets (1,458 ) (5,050 ) Accounts payable Accrued and other liabilities (8,243 ) (11,448 ) Net cash used in operating activities (16,312 ) (19,822 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (6,709 ) (15,355 ) Proceeds from sale leaseback transactions — Proceeds from sale of assets — Net cash used in investing activities (5,474 ) (411 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from revolver Net cash provided from financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (11,786 ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes Non-cash transactions: Purchases of property, plant and equipment in accounts payable $ $ See notes to unaudited condensed consolidated financial statements. Table of Contents - 6 - ACCURIDE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (AMOUNTS IN THOUSANDS, UNLESS OTHERWISE NOTED, EXCEPT SHARE AND PER SHARE DATA) Note 1 – Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”), except that the unaudited condensed consolidated financial statements do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.However, in the opinion of Accuride Corporation (“Accuride” or the “Company”), all adjustments (consisting primarily of normal recurring accruals) considered necessary to present fairly the unaudited condensed consolidated financial statements have been included. The results of operations for the three months ended March 31, 2014 are not necessarily indicative of the results to be expected for the year ending December 31, 2014.The unaudited consolidated financial statements and notes thereto should be read in conjunction with the audited condensed consolidated financial statements and notes thereto disclosed in Accuride’s Annual Report on Form 10-K for the year ended December 31, 2013. On August 1, 2013, the Company announced the sale of substantially all of the assets, liabilities and business of its Imperial Group business to Wynnchurch Capital, Ltd. in partnership with Imperial Manufacturing, Inc. for $30.0 million, plus a contingent earn-out opportunity of up to $2.25 million. The sale resulted in the recognition of a $12.0 million loss, including a $2.5 million impairment charge, on our consolidated statement of operations for the year ended December 31, 2013, which has been classified as Discontinued Operations.See Note 2, “Discontinued Operations”, for further discussion. Management’s Estimates and Assumptions– The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Earnings Per Common Share – Basic and diluted earnings per common share were computed as follows: Three Months Ended March 31, (In thousands except per share data) Numerator: Net loss from continuing operations $ ) $ ) Net loss from discontinued operations (288 ) (1,192 ) Net loss $ ) $ ) Denominator: Weighted average shares outstanding – Basic Weighted average shares outstanding - Diluted Basic loss per common share: From continuing operations $ ) $ ) From discontinued operations (0.01 ) (0.03 ) Basic loss per common share $ ) $ ) Diluted loss per common share From continuing operations $ ) $ ) From discontinued operations (0.01 ) (0.03 ) Diluted loss per common share $ ) $ ) As of March 31, 2014, there were options exercisable for 153,889 shares that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive.As of March 31, 2013, there were options exercisable for 194,068 shares that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive. Table of Contents - 7 - Stock-Based Compensation – Compensation expense for share-based compensation programs recognized as a component of operating expenses, was $0.5 million and $0.7 million for the three months ended March 31, 2014 and March 31, 2013 respectively. As of March 31, 2014, there was approximately $4.0 million of unrecognized pre-tax compensation expense related to share-based awards not yet vested that will be recognized over a weighted-average period of 1.5 years. Income Tax – Under Accounting Standards Codification (“ASC”) 270, Interim Financial Reporting, we compute on a quarterly basis an estimated annual effective tax rate considering ordinary income and related income tax expense. Ordinary income refers to income (loss) before income tax expense excluding significant, unusual, or infrequently occurring items. The tax effect of an unusual or infrequently occurring item is recorded in the interim period in which it occurs. Other items included in income tax expense in the periods in which they occur include the cumulative effect of changes in tax laws or rates, foreign exchange gains and losses, adjustments to uncertain tax positions, and adjustments to our valuation allowance due to changes in judgment in the realizability of deferred tax assets in future years. Our effective tax rate is (38.0)% and (10.6)% for the three months ended March 31, 2014 and 2013, respectively.The effective tax rate for the quarter is impacted by the relative impact of discrete items and certain entities for which a full valuation allowance is recognized. We have assessed the need to maintain a valuation allowance for deferred tax assets based on an assessment of whether it is more likely than not that deferred tax benefits will be realized through the generation of future taxable income. Appropriate consideration is given to all available evidence, both positive and negative, in assessing the need for a valuation allowance. Due to our recent history of U.S. operating and taxable losses, the inconsistency of these profits, and the uncertainty of our financial outlook, we continue to maintain a full valuation allowance against our domestic deferred tax assets. Recent Accounting Adoptions In February 2013, Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”)2013-04, Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation is Fixed at the Reporting Date.The objective of the amendments in this update is to provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date, except for those obligations addressed within existing guidance in U.S. GAAP.The amendment requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and an additional amount the reporting entity expects to pay on behalf of its co-obligors.The entity is required to disclose the nature and amount of the obligation as well as other information about those obligations.The Company adopted this ASU as of January 1, 2014.This adoption did not have an effect on our financial statements. On July 18, 2013, the FASB issued ASU 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit when a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.Topic 740 does not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists.The objective of the amendments in this update is to eliminate that diversity in practice.The Company adopted this ASU as of January 1, 2014.This ASU did not have an effect on our financial statements. Note 2 – Discontinued Operations On August 1, 2013, the Company announced that it completed the sale of substantially all of the assets of its Imperial Group (“Imperial”) business to Imperial Group Manufacturing, Inc., a new company formed and capitalized by Wynnchurch Capital for total cash consideration of $30.0 million at closing, plus a contingent earn-out opportunity of up to $2.25 million.The sale resulted in recognition of a $12.0 million loss for the year ended December 31, 2013, which was reclassified as discontinued operations. Pursuant to the provisions of the purchase agreement, subject to certain limited exceptions, the purchaser purchased from Imperial all equipment, inventories, accounts receivable, deposits, prepaid expenses, intellectual property, contracts, real property interests, transferable permits and other intangibles related to the business and assumed Imperial’s trade and vendor accounts payable and performance obligations under those contracts included in the purchased assets.The real property interests acquired by the purchaser include ownership of three plants located in Decatur, Texas, Dublin, Virginia and Table of Contents - 8 - Chehalis, Washington and a leasehold interest in a plant located in Denton, Texas.Imperial retained ownership of its real property located in Portland, Tennessee and included a $2.5 million impairment charge for this property in the loss on sale.The Company leased such property to the purchaser under a two-year lease, with the option to renew the lease for one additional year.Rent under the lease is fixed at $75,000 per year. The Company has reclassified certain operating results and the loss on sale transactions for Imperial Group L.P.to discontinued operations. The following table presents sales and income attributable to discontinued operations. Three months ended March 31, (In thousands) Net sales $
